ORDER
This case comes before the court on motion by the state to dismiss the appeal for failure of counsel for the defendant to comply with the Rules of Appellate Procedure in respect to the filing of the transcript and prosecution of the appeal. Following oral argument and upon consideration thereof, the state’s motion to dismiss the appeal is hereby granted provided, however, that if the transcript is filed with the clerk of the Superior Court for delivery to the clerk of this court forthwith, and if a brief is filed in this court within forty-five days of the date of this order, the appeal shall be reinstated.